Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 1 of 61            FILED
                                                                  2021 May-13 PM 04:01
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                 EXHIBIT A
Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 2 of 61
Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 3 of 61
Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 4 of 61
Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 5 of 61
Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 6 of 61
                                                        DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 7 3/30/2021   FILED
                                                                              of 61 7:09 PM
                                                                                                              61-CV-2021-900099.00
State of Alabama                                                                            Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                              TALLADEGA COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                            61-CV-2021-900099.00
                                                                                                    BRIAN YORK, CLERK
                                      (Not For Domestic Relations Cases)                    Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                            03/30/2021

                                               GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                                 AUTUMN GREEN v. PERSOLVE LEGAL GROUP, LLP ET AL

First Plaintiff:       Business        Individual             First Defendant:         Business                Individual
                       Government      Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                               OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                  MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                    Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                       CVRT - Civil Rights
     TOWA - Wantonness                                      COND - Condemnation/Eminent Domain/Right-of-Way

     TOPL - Product Liability/AEMLD                         CTMP - Contempt of Court

     TOMM - Malpractice-Medical                             CONT - Contract/Ejectment/Writ of Seizure

     TOLM - Malpractice-Legal                               TOCN - Conversion

     TOOM - Malpractice-Other                               EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                   Injunction Election Contest/Quiet Title/Sale For Division
     TBFM - Fraud/Bad Faith/Misrepresentation
                                                            CVUD - Eviction Appeal/Unlawful Detainer
     TOXX - Other:
                                                            FORJ - Foreign Judgment
                                                            FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                            MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TOPE - Personal Property
                                                            PFAB - Protection From Abuse
     TORE - Real Properly
                                                            EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS                                         QTLB - Quiet Title Land Bank
     ABAN - Abandoned Automobile                            FELA - Railroad/Seaman (FELA)
     ACCT - Account & Nonmortgage                           RPRO - Real Property
     APAA - Administrative Agency Appeal                    WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     ADPA - Administrative Procedure Act                    COMP - Workers’ Compensation
     ANPS - Adults in Need of Protective Service            CVXX - Miscellaneous Circuit Civil Case

ORIGIN:      F       INITIAL FILING                    A       APPEAL FROM                               O       OTHER
                                                               DISTRICT COURT

             R       REMANDED                          T       TRANSFERRED FROM
                                                               OTHER CIRCUIT COURT

                                                                    Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                  YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        WAT056                                 3/30/2021 7:09:31 PM                                /s/ JOHN GRIFFIN WATTS
                                           Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                           YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                     YES      NO
                                        DOCUMENT 2
                                                                ELECTRONICALLY
          Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 8 3/30/2021   FILED
                                                                    of 61 7:09 PM
                                                                             61-CV-2021-900099.00
                                                                              CIRCUIT COURT OF
                                                                        TALLADEGA COUNTY, ALABAMA
                                                                             BRIAN YORK, CLERK
      IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

    AUTUMN GREEN,                           )
                                            )
           Plaintiff,                       )
                                            )       Civil Action No.:
    v.                                      )
                                            )
    PERSOLVE LEGAL GROUP, LLP; )                    JURY DEMANDED
    PERSOLVE, LLC; PERSOLVE                 )
    RECOVERIES, LLC; Fictitious             )
    Defendants “A”, “B” and “C”             )
    thereby intending to refer to the legal )
    entity, person, firm or corporation     )
    which was responsible for or            )
    conducted the wrongful acts alleged )
    in the Complaint; Names of the          )
    Fictitious parties are unknown to the )
    Plaintiff at this time but will be      )
    added by amendment when                 )
    ascertained                             )
                                            )
           Defendants.

                                      COMPLAINT

         COMES NOW the Plaintiff and states as follows:

1.       This action arises out of Defendants’ repeated violations of the Fair Debt

         Collection Practices Act1, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”),

         out of state law violations and out of the invasion of Plaintiff’s personal and




1
 Any reference the FDCPA or any part thereof encompasses all relevant parts and subparts of
each statute.
                                     DOCUMENT 2
     Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 9 of 61




     financial privacy by the Defendants and their agents in their illegal efforts to

     collect a consumer debt from Plaintiff.

2.   Defendants sued the Plaintiff for a debt Plaintiff did not owe to Defendants.

3.   Defendants filed this suit with no intention of actually trying the case if Plaintiff

     refused to pay money not owed to Defendants.

4.   The lawsuit against Plaintiff was filed in a hope of obtaining a default judgment

     or coercing Plaintiff into paying on a debt Plaintiff did not owe.

5.   This is the pattern of collection activity by Defendants in their collection

     lawsuits in Alabama.

6.   The Plaintiff won the lawsuit as Defendants refused to offer even one shred of

     evidence.

                                 JURISDICTION

7.   Personal jurisdiction exists over Defendants as Defendants have the necessary

     minimum contacts with the State of Alabama and this suit arises out of

     Defendants’ specific conduct with Plaintiff in Alabama. All the actions

     described in this suit occurred in Alabama.

                                       VENUE

8.   Venue is proper as Defendants do business in this judicial district.




                                           2
                                          DOCUMENT 2
       Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 10 of 61




                                          PARTIES

9.     Plaintiff Autumn Green (hereinafter “Plaintiff” or “Green”) is a natural

       person who is a resident of Alabama and is a “consumer” as that term is defined

       by 15 U.S.C. § 1692a(3).

10.    Defendant Persolve Legal Group, LLP (“Defendant” or “Persolve

       Legal2”) is a foreign debt collection firm that engages in the business of debt

       collection in this judicial district in Alabama. It is a "debt collector" under the

       FDCPA. It is incorporated or otherwise formed in Delaware.

11.     Defendant Persolve Legal is not registered with the Alabama Secretary of

       State and so Plaintiff is serving Persolve Legal with its registered agent as

       listed on the Delaware Secretary of State.

12.    Defendant Persolve Legal allegedly buys defaulted consumer debt, which it

       then collects on by calling, writing, credit reporting, and suing and other

       means of debt collection by interstate means.

13.    The primary and principal business of this Defendant is to collect alleged

       defaulted debts.




2
 "Persolve Legal" or "Defendant" means Persolve Legal directly or through its debt collectors,
employees and agents, credit reported against Plaintiff, or otherwise took any collection action
against Plaintiff, including filing suit.

                                                3
                                     DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 11 of 61




14.   The business address for Persolve Legal is 9301 Corbin Avenue Suite 1600,

      Northridge CA 91324.

15.   This is the exact same address in California for Persolve, LLC.

16.   Defendant Persolve, LLC, is registered to do business with the Alabama

      Secretary of State the “Nature of Business” is listed as “PURCHASE

      DELINQUENT, UNSECURED, CONSUMER DEBTS, COLLECTION

      SERVICES”.

17.   Persolve, LLC, (“Persolve Legal”) is a foreign corporation incorporated in

      Delaware that engages in the business of debt collection in this judicial district

      in Alabama. It is a "debt collector" under the FDCPA.

18.   Persolve, LLC, upon information and belief credit reported on Plaintiff in its

      own name and also under a “dba” of “Account Resolution Associates” – since

      Account Resolution Associates is not a legal entity, Plaintiff will refer to

      Persolve, LLC instead.

19.   Persolve, LLC allegedly buys defaulted consumer debt, which it then collects

      on by calling, writing, credit reporting, and suing and other means of debt

      collection by interstate means.

20.   The primary and principal business of this Defendant is to collect alleged

      defaulted debts.




                                          4
                                         DOCUMENT 2
       Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 12 of 61




21.    Persolve Recoveries, LLC3, is a foreign corporation incorporated in

       Delaware that engages in the business of debt collection in this judicial district

       in Alabama. It is a "debt collector" under the FDCPA.

22.    Persolve Recoveries, LLC, allegedly buys defaulted consumer debt, which

       it then collects on by calling, writing, credit reporting, and suing and other

       means of debt collection by interstate means.

23.    The primary and principal business of this Defendant is to collect alleged

       defaulted debts.

24.    As all three Defendants, Persolve Recoveries, LLC, Persolve, LLC, and

       Persolve Legal Group, LLP, are operated out of the same location and

       operated as one in the same4, and all are believed to have reported on

       Plaintiff’s credit reports, and all three entities are treated as the same by the

       owners, Plaintiff will refer to both entities collectively as Persolve Legal in

       this Complaint.

25.    Fictitious Defendants “A”, “B” and “C” thereby intending to refer to the

       legal entity, person, firm or corporation which was responsible for or


3
  Like Persolve Legal, Persolve Recoveries is not licensed to do business in Alabama and is not
registered with the Alabama Secretary of State.

4
  As merely one example, Persolve Recoveries is supposedly the plaintiff in the underlying
lawsuit, but the case was filed under the name of Persolve Legal while the complaint stated the
plaintiff was Persolve Recoveries. Since these companies are treated as the same by
Defendants, Plaintiff Green will treat them the same.



                                               5
                                    DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 13 of 61




      conducted the wrongful acts alleged in the Complaint; names of the Fictitious

      parties are unknown to the Plaintiff at this time but will be added by

      amendment when ascertained.

26.   Any reference to any Defendant or to Persolve Legal refers to all

      Defendants and Fictitious Defendants.

                      RECOGNITION BY CONGRESS OF THE
                      WIDESPREAD ABUSE BY COLLECTORS

27.   Congress found it necessary to pass the FDCPA due to rampant abusive

      practices by dishonorable debt collectors.

28.   Congress recognized that there are four social ills caused by abusive debt

      collection: (1) Unnecessary personal bankruptcies; (2) Marital instability; (3)

      Loss of jobs; and (4) Invasions of individual privacy.

29.   Congress also found that it is fundamentally unfair for the abusive collection

      agencies to have an unfair competitive advantage over those honorable debt

      collectors that decide to obey the law and follow the rules.

30.   15 USC § 1692 is entitled "Congressional findings and declaration of purpose"

      and it states as follows:

      (a)   There is abundant evidence of the use of abusive, deceptive,
            and unfair debt collection practices by many debt collectors.
            Abusive debt collection practices contribute to the number of
            personal bankruptcies, to marital instability, to the loss of jobs,
            and to invasions of individual privacy.
      (b)   Existing laws and procedures for redressing these injuries are
            inadequate to protect consumers.

                                         6
                                      DOCUMENT 2
       Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 14 of 61




      (c)    Means other than misrepresentation or other abusive debt
             collection practices are available for the effective collection
             of debts.
      (d)    Abusive debt collection practices are carried on to a substantial
             extent in interstate commerce and through means and
             instrumentalities of such commerce. Even where abusive debt
             collection practices are purely intrastate in character, they
             nevertheless directly affect interstate commerce.
      (e)    It is the purpose of this title to eliminate abusive debt col-
             lection practices by debt collectors, to insure that those debt
             collectors who refrain from using abusive debt collection
             practices are not competitively disadvantaged, and to promote
             consistent State action to protect consumers against debt
             collection abuses.

[Emphasis added].


                            The Circuit Court Complaint

31.   On May 18, 2020, Defendant Persolve Legal5 sued Plaintiff Green in the

      Circuit Court of Talladega County, Alabama, with a case number of 61-CV-

      2020-900181.

32.   Collection attorney Robert Wilkins, who is of counsel for Persolve Legal,

      filed this suit.

33.   In this suit, Defendant Persolve Legal asserted it was the owner of a certain

      debt allegedly owed by Plaintiff.




5
 Document 1 is the “Cover Sheet” and lists only one Plaintiff and that is “Persolve Legal
Group, LLP” while Document 2 (“Complaint”) lists Plaintiff as “Persolve Recoveries, LLC.”



                                            7
                                       DOCUMENT 2
       Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 15 of 61




34.   The debt is an alleged loan that Defendant Persolve Legal claims it

      purchased from Bridgecrest Acceptance Corporation.

35.   Defendant Persolve Legal alleged Plaintiff owed Persolve Legal

      $10,108.81.

36.   Defendant Persolve Legal also claimed court costs and post judgment

      interest.

37.   This lawsuit, and the other Alabama lawsuits filed by Persolve Legal every

      year6, was filed with the intention of getting settlements from pro se

      consumers and default judgments on debts that Defendant Persolve Legal

      cannot and will not prove it has any right to collect on.

38.   Another intention of Defendant Persolve Legal was to continue to allow the

      case to move towards trial with the intent that the Plaintiff would be

      intimidated into paying on a debt not owed and/or would not show up at trial

      and a default judgment would be entered.

39.   Defendant Persolve Legal knew Plaintiff did not owe the debt sued on.

40.   Defendant Persolve Legal made misrepresentations and false statements in

      the lawsuit (and in prior collection letters and/or calls) including that a debt

      was owed – Plaintiff owed none to Defendant Persolve Legal.


6
 In 2020 Persolve Legal filed over 1000 lawsuits. In Alabama. And Persolve Recoveries,
LLC filed 395 cases in 2020 in Alabama.



                                            8
                                     DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 16 of 61




41.   Defendant Persolve Legal misrepresented the amount owed when Plaintiff

      owed Defendant Persolve Legal nothing on this account.

42.   Defendant Persolve Legal misrepresented the legal status of the debt as being

      owed when Plaintiff owed nothing to Persolve Legal.

43.   Defendant Persolve Legal misrepresented that Defendant Persolve Legal

      had standing and the right to bring the lawsuit when Defendant Persolve

      Legal did not have standing and did not have the right to bring the lawsuit.

44.   Defendant Persolve Legal did not own the debt at the time the lawsuit was

      filed but it misrepresented that it did own the debt.

45.   Defendant Persolve Legal did not own the debt at any time the lawsuit was

      pending but it misrepresented that it did own the debt.

46.   Defendant Persolve Legal knew this but filed the suit anyway knowing that

      the case came to a trial, Defendant Persolve Legal would fold and not put on

      any evidence.

47.   The plan by Defendant Persolve Legal was to go all the way up to trial and

      see if it could convince Plaintiff to pay on a lawsuit that never should have

      been filed and that Defendant Persolve Legal never intended to prove.

      Defendant Persolve Legal always knew it would give up rather than attempt

      to prove its case.




                                          9
                                   DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 17 of 61




48.   This bogus collection suit against Plaintiff was brought as part of a strategy

      and policy of scattershot litigation designed to sue Alabama consumers who

      do not owe the debt to Defendant Persolve Legal in order to coerce or

      deceive the Alabama consumers into paying a debt not owed or to receive a

      judgment against the consumers, including Plaintiff.

                   Plaintiff Answers The Persolve Legal Lawsuit

49.   Plaintiff did not and does not owe the debt to Persolve Legal.

50.   Plaintiff filed an Answer denying the allegations of Defendant Persolve

      Legal.

51.   Plaintiff filed the Answer on July 10, 2020.

52.   Defendant Persolve Legal received a copy of this denial.

53.   Defendant Persolve Legal understood that Plaintiff was refusing to pay on

      this debt.

54.   Defendant Persolve Legal understood that Plaintiff disputed this debt from

      the answer.

55.   Defendant Persolve Legal knew Plaintiff did not owe this debt.

56.   Defendant Persolve Legal made a conscious choice to continue to allow the

      lawsuit to move forward even though Defendant Persolve Legal knew that

      there was no merit to the case, but Defendant Persolve Legal sought to use




                                        10
                                     DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 18 of 61




      the lawsuit and the court process to force Plaintiff to pay money on a debt

      Plaintiff did not owe to Defendant Persolve Legal.



                    Persolve Legal Asks For Trial To Be Set

57.   On July 14, 2020, Persolve Legal (and Green) asked that the case be set for

      trial at least 60 days out. See “Case Action Status Report” prepared by both

      parties.

58.   The Plaintiff in the underlying collection case was listed as “Persolve

      Recoveries, LLC represented by Robert Wilkins of the Persolve Legal

      Group, LLP.”

59.   On July 23, 2020, the Court entered an order “The case is set for a bench trial

      for October 27, 2020, at 1:30 p.m.”

60.   Persolve Legal received this notice and knew trial was set for October 27,

      2020.

61.   Persolve Legal knew at the time it requested a trial, at the time a trial was set,

      and all other times that it had no intention of showing up to trial, no intention

      of seeking to introduce one scrap of evidence and no intention of prosecuting

      its claims.




                                          11
                                         DOCUMENT 2
        Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 19 of 61




  Defendant Persolve Legal Loses The Collection Case By Refusing To Even

      Show Up To Court Which Is A Pattern And Practice Of Persolve Legal

62.     Defendant Persolve Legal had no proof to support its claims that it owned the

        debt at issue and that Plaintiff Green owed the debt at issue to Persolve

        Legal.

63.     And so it submitted no such evidence to the Court.

64.     On the date of trial, the sham lawsuit came to an end as Defendant Persolve

        Legal had no proof and no intention of proving its case.

65.     Defendant Persolve Legal offered no evidence that Plaintiff Green owed

        Defendant Persolve Legal or that Defendant Persolve Legal owned the debt

        sued on.

66.     Defendant Persolve Legal offered no evidence of any type – no witness and

        no document. Instead, it offered nothing.

67.     As a matter of fact, Persolve Legal did not even show up for trial.

68.     On October 28, 2020, Presiding Circuit Judge Chad E. Woodruff entered an

        order dismissing Defendant Persolve Legal’s lawsuit.

69.     Here is the text of the order:

           This matter coming on before the Court on the 27th day of
           October, 2020 for trial; the presence of Stan Herring as counsel
           for the Defendant; the absence of Plaintiff counsel and/or any
           Plaintiff representative; the Court having taken judicial
           knowledge of its file; it is hereby ADJUDGED and ORDERED
           as follows:

                                             12
                                       DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 20 of 61




            1. The trial of this matter was set to commence on today’s
               date, October 27, 2020 at 1:30 p.m. The Court delayed
               the start of said bench trial for 20 minutes in order for
               Plaintiff counsel to appear and/or otherwise contact the
               Court concerning any late arrival.

            2. Upon the Court calling this matter for trial, counsel for
               the Defendant offered and was admitted Defendant’s
               Exhibit No. 1 which consists of four judgments from
               various jurisdictions in the State of Alabama where
               the same Plaintiff, Persolve Legal Group, LLP
               failed to appear and/or otherwise prosecute their
               claim. The aforementioned orders of dismissal
               from Walker County, Montgomery County, Mobile
               County, and Calhoun County were all entered in
               the last four and half months. As a result, the Court
               finds that this is a pattern and practice of the
               Plaintiff.

            3. Accordingly, the Court finds defense counsel’s Motion
               to Dismiss with Prejudice well-taken and is hereby
               GRANTED.

(Emphasis added in par 2).


70.   This ended the case.

71.   Defendant Persolve Legal did not file any post judgment motion and the time

      to file such has long expired.

72.   There was no claim that a calendaring mishap occurred, or a flat tire on the

      way to court occurred, or that a witness or lawyer became ill.




                                           13
                                     DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 21 of 61




73.   Instead, this fifth time of not showing up and refusing to offer any evidence,

      was met with the same response as the previous four. Utter silence from

      Persolve Legal.

74.   Defendant Persolve Legal did not appeal the dismissal of the case and the

      time to appeal has long expired months ago.



      Remaining Factual Allegations Against Defendant Persolve Legal

75.   Defendant Persolve Legal, upon information and belief, reported on Plaintiff’s

      credit reports that Plaintiff owed this debt when this was not true.

76.   Defendant Persolve Legal, upon information and belief, refused to mark the

      account as “disputed” even after the Plaintiff disputed this debt in Plaintiff’s

      answer.

77.   Defendant Persolve Legal, upon information and belief, continued to update

      the credit reporting on Plaintiff on this bogus account and refused to mark it as

      disputed.

78.   Defendant Persolve Legal has collected (by letter, calls, credit reporting, the

      collection suit, and all other conduct described in this Complaint) against

      Plaintiff when Plaintiff did not owe any money to Defendant Persolve Legal

      on this account, which violates the alleged agreement creating this debt as the




                                          14
                                     DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 22 of 61




      agreement does not allow for collecting a non-existent debt from anyone or a

      debt that is zero from anyone, including Plaintiff.

79.   Defendant Persolve Legal has misrepresented the debt to Plaintiff, including

      the amount of the debt, as none is owed.

80.   Defendant Persolve Legal has misrepresented the debt to Plaintiff, including

      the legal status of the debt, as none is owed.

81.   Defendant Persolve Legal has taken action it knows is illegal including suing

      on a debt it knew Plaintiff did not owe, proceeding to trial when Defendant

      Persolve Legal knew at the time and continues to know that it has no right to

      proceed to trial on a debt it does not own and on a debt it has no intention ever

      of proving, of filing suit and proceeding on a case involving a debt that

      Plaintiff does not owe, falsely credit reporting a debt that Plaintiff does not

      owe, and sending (or having sent on its behalf) collection letters and/or

      collection calls.

82.   Defendant Persolve Legal knew that by its conduct described in this

      Complaint that the natural consequence – the desired consequence – would be

      that Plaintiff (and all others similarly situated) would be harassed, oppressed,

      and abused by the collection calls and/or letters, filing of a meritless lawsuit,

      the filing of a lawsuit on a debt not owed by Plaintiff, the filing of a lawsuit

      when Defendant Persolve Legal did not own the debt, the filing of a lawsuit



                                         15
                                    DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 23 of 61




      after the statute of limitations has expired, by false credit reporting, by

      misrepresenting numerous facts in the lawsuit and in collection calls and/or

      letters, and by all other wrongful acts described in this Complaint.

83.   The debt being collected is a consumer debt as defined by the FDCPA (a

      personal vehicle loan).

84.   Plaintiff is a “consumer” as defined by the FDCPA.

85.   Defendant Persolve Legal is a “debt collector” as defined by the FDCPA as

      when it allegedly received the supposed debt owed by Plaintiff, the alleged

      debt was in default and the collecting of alleged defaulted debt is a principal

      part of the business of Defendant Persolve Legal.

86.   Defendant Persolve Legal knows that the alleged agreement forming the

      alleged debt does not allow Defendant Persolve Legal to collect against

      persons, such as Plaintiff, who do not owe Defendant Persolve Legal any

      money.

87.   Defendant Persolve Legal knows that the alleged purchase agreement

      disclaims all accuracy of the accounts allegedly sold to it and disclaims the

      accuracy of the associated account records.

88.   Defendant Persolve Legal has full knowledge of what it is doing by its bad

      conduct in this case – it is a sophisticated debt collector (debt buyer) and the

      decisions outlined in this Complaint and that will be shown through discovery



                                         16
                                    DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 24 of 61




      were not “rogue” or “outlier” decisions but instead represent a well thought

      out plan and scheme to take money from Alabama consumers (including

      Plaintiff) that Defendant Persolve Legal has no right to take under state law

      and under the FDCPA.

89.   Defendant Persolve Legal knows that it is suing Alabama consumers

      (including Plaintiff) who do not owe the debts being sued upon.

90.   Defendant Persolve Legal knows that it is suing Alabama consumers

      (including Plaintiff) on debts that Defendant Persolve Legal does not own

      which Defendant Persolve Legal knows is not allowed in Alabama.

91.   Defendant Persolve Legal is counting on the fact that many Alabama

      consumers (including Plaintiff) will not answer and so default judgments will

      be entered.

92.   This type of “scattershot” litigation strategy is improper, deceptive, and

      abusive as it is fundamentally unfair and deceptive to sue consumers

      (including Plaintiff) who do not owe the debt and it is also improper to sue

      when there is no intention of proving the lawsuit filed.

93.   Defendant Persolve Legal knows that its “scattershot litigation” is improper,

      but it has decided that this is the most effective way (as opposed to only doing

      other collection activities) to obtain money from Alabama consumers who do

      not owe the money to Defendant Persolve Legal.



                                         17
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 25 of 61




94.   Defendant Persolve Legal knows the debt was disputed back in July 2020,

      when Plaintiff filed an answer.

95.   But yet Defendant Persolve Legal did not mark the account as disputed

      despite updating its reporting on a monthly basis.

96.   The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.

97.   It is a practice of the Defendant Persolve Legal to maliciously, willfully,

      recklessly, wantonly and/or negligently ignore and refuse to follow the

      requirements of the FDCPA and state law.

98.   All actions taken by employees, agents, servants, or representatives of any

      type for the Defendant Persolve Legal were taken in the line and scope of

      such individuals’ employment, agency or representation.

99.   At no time has Defendant Persolve Legal told or implied to Plaintiff that

      any conduct by any agent or employee of Defendant Persolve Legal was

      outside the line and scope of such employment or agency.




                                            18
                                    DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 26 of 61




100. This includes collection counsel and any outside collection agency for

      Defendant Persolve Legal who in all ways conducted themselves in the line

      and scope of their agency and representation of Defendant Persolve Legal.

101. All actions taken by the Defendant Persolve Legal were done with malice,

      were done willfully, and were done with either the desire to harm Plaintiff

      and/or with the knowledge that their actions would very likely harm Plaintiff

      and/or that their actions were taken in violation of the FDCPA and/or state

      law and/or that they knew or should have known that its actions were in

      reckless disregard of the FDCPA and/or state law.

102. Defendant Persolve Legal has engaged in a pattern and practice of wrongful

      and unlawful behavior with respect to accounts and/or credit reports and as

      such Defendant Persolve Legal is subject to punitive damages and statutory

      damages and all other appropriate measures to punish and deter similar future

      conduct by this Defendant and similar companies.

103. Defendant Persolve Legal is liable to Plaintiff through the doctrine of

      Respondeat Superior for the wrongful, intentional and negligent acts, errors,

      and omissions done in violation of state and federal law by their collection

      employees and agents, including but not limited to violations of the FDCPA

      and Alabama tort law, in its attempts to collect this debt from Plaintiff.




                                         19
                                   DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 27 of 61




104. At no time before the collection suit, during the collection suit, after the

      collection suit, or even up to the date this Complaint is filed, has Defendant

      Persolve Legal directly or indirectly, expressly or implicitly, apologized to

      the Plaintiff for the conduct described in this Complaint which demonstrates

      that the conduct described was not accidental or unintentional but instead was

      intentional.




                                        20
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 28 of 61




                               CAUSES OF ACTION

                                        COUNT I.

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      15 U.S.C. § 1692d

105. Section 1692d states, “A debt collector may not engage in any conduct the

      natural consequence of which is to harass, oppress, or abuse any person in

      connection with the collection of a debt.”

106. Defendant Persolve Legal violated Section 1692d by collecting this debt as

      alleged in this Complaint.

107. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                        COUNT II.

  VIOLATIONS OF THE FAIR DEBT COLLECTIONPRACTICES ACT
                      15 U.S.C. § 1692e

108. Section 1692e prohibits, "A debt collector may not use any false, deceptive,

      or misleading representation or means in connection with the collection of any




                                            21
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 29 of 61




      debt. Without limiting the general application of the foregoing, the following

      conduct is a violation of this section."

109. Defendant Persolve Legal violated Section 1692e by collecting this debt as

      alleged in this Complaint.

110. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                        COUNT III.

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692e(2)

111. Section 1692e(2) prohibits, “The false representation of the character,

      amount, or legal status of any debt;”

112. Defendant Persolve Legal violated Section 1692e(2) by collecting this debt

      as alleged in this Complaint.

113. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional




                                            22
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 30 of 61




      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                        COUNT IV.

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692e(8)

114. Section 1692e(8) prohibits, “Communicating or threatening to communicate

      to any person credit information which is known or which should be known

      to be false, including the failure to communicate that a disputed debt is

      disputed.”

115. Defendant Persolve Legal violated Section 1692e(8) by collecting this debt

      as alleged in this Complaint.

116. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.




                                            23
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 31 of 61




                                        COUNT V.

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692e(10)

117. Section 1692e(10) prohibits, “The use of any false representation or deceptive

      means to collect or attempt to collect any debt or to obtain information

      concerning a consumer.”

118. Defendant Persolve Legal violated Section 1692e(10) by collecting this debt

      as alleged in this Complaint.

119. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                        COUNT VI.

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      15 U.S.C. § 1692f

120. Section 1692f states, “A debt collector may not use unfair or unconscionable

      means to collect or attempt to collect any debt.”

121. Defendant Persolve Legal violated Section 1692f by collecting this debt as

      alleged in this Complaint.



                                            24
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 32 of 61




122. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                        COUNT VII.

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692f(1)

123. Section 1692f(1) forbids, “The collection of any amount (including any

      interest, fee, charge, or expense incidental to the principal obligation) unless

      such amount is expressly authorized by the agreement creating the debt or

      permitted by law.”

124. Defendant Persolve Legal violated Section 1692f(1) by collecting this debt

      as alleged in this Complaint.

125. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.




                                            25
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 33 of 61




                                    COUNT VIII.

                             INVASION OF PRIVACY

126. Alabama law recognizes Plaintiff’s right to be free from invasions of privacy

      and Defendant Persolve Legal violated Alabama state law as described in

      this Complaint.

127. Congress explicitly recognized a consumer’s inherent right to privacy in

      collection matters in passing the Fair Debt Collection Practices Act, when it

      stated as part of its findings:

             Abusive debt collection practices contribute to the number of
             personal bankruptcies, to marital instability, to the loss of jobs,
             and to invasions of individual privacy.

      15 U.S.C. § 1692(a) (emphasis added).

128. Congress further recognized a consumer’s right to privacy in financial data in

      passing the Gramm Leech Bliley Act, which regulates the privacy of

      consumer financial data for a broad range of “financial institutions” including

      debt collectors (albeit without a private right of action), when it stated as part

      of its purposes:

             It is the policy of the Congress that each financial institution
             has an affirmative and continuing obligation to respect the
             privacy of its customers and to protect the security and
             confidentiality of those customers’ nonpublic personal
             information.

      15 U.S.C. § 6801(a) (emphasis added).



                                            26
                                      DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 34 of 61




129. Defendant Persolve Legal intentionally, recklessly, and/or negligently

      interfered, physically or otherwise, with the solitude, seclusion and/or private

      concerns or affairs of the Plaintiff, namely, by repeatedly and unlawfully

      attempting to collect a debt and thereby invaded Plaintiff’s privacy.

130. Defendant Persolve Legal intentionally, recklessly, and/or negligently

      caused emotional harm to Plaintiff by engaging in highly offensive conduct

      in the course of collecting this debt, thereby invading and intruding upon

      Plaintiff’s right to privacy.

131. Plaintiff had a reasonable expectation of privacy in Plaintiff’s solitude,

      seclusion, private concerns or affairs, and private financial information.

132. The conduct of Defendant Persolve Legal, in engaging in the above-

      described illegal collection conduct against Plaintiff, resulted in multiple

      intrusions and invasions of privacy by Defendant Persolve Legal which

      occurred in a way that would be highly offensive to a reasonable person in

      that position.

133. This conduct includes the filing of a public lawsuit against Plaintiff.

134. A public lawsuit that has no merit and Defendant Persolve Legal knew at the

      time it filed the lawsuit that it had no merit and that it would not offer any

      evidence at the trial.




                                          27
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 35 of 61




135. Defendant Persolve Legal publicly stated (upon information and belief)

      through credit reporting that Plaintiff owes the debt to Defendant Persolve

      Legal when Defendant Persolve Legal knew this was untrue.

136. All of the wrongful acts described in this Complaint demonstrate the wrongful

      scheme, plan, and design of Defendant Persolve Legal in its campaign of

      improper debt collection, which has led to the Plaintiff’s privacy being

      invaded.

137. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.

138. As a result of such intrusions and invasions of privacy, Plaintiff is entitled to

      actual damages in an amount to be determined at trial from Defendant

      Persolve Legal.

139. All acts of Defendant Persolve Legal were committed with malice, intent,

      wantonness, and/or recklessness and as such Defendant Persolve Legal is

      subject to punitive damages.




                                            28
                                      DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 36 of 61




                                     COUNT IX.

        NEGLIGENT HIRING, TRAINING AND SUPERVISION OF
          INCOMPETENT DEBT COLLECTORS AND AGENTS

140. Defendant Persolve Legal’s collectors and agents are allowed and

      encouraged to break state law in order to collect debts.

141. This includes all of the violations of the law described in this Complaint.

142. Defendant Persolve Legal is aware of the wrongful conduct of its collectors

      and agents.

143. Defendant Persolve Legal negligently hired, trained, retained or supervised

      incompetent debt collectors and agents, who were allowed or encouraged to

      violate the law as was done to Plaintiff, and Defendant Persolve Legal is

      thereby responsible to the Plaintiff for the wrongs committed against Plaintiff

      and the damages suffered by Plaintiff.

144. Plaintiff does not, without discovery, know the details of the incompetent

      hiring, training, and supervision of debt collectors and agents but it is reasonable

      to infer this as there is no other explanation for how a large debt buying

      company, with countless compliance employees and lawyers, could possibly

      allow the wrongful conduct alleged, unless this was part of a plan to be negligent

      in allowing incompetent collectors and agents to run wild and damage Plaintiff

      while Defendant Persolve Legal sat back to reap the rewards of the wrongful

      conduct it had sowed. The details of this will come out in discovery.

                                           29
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 37 of 61




145. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                        COUNT X.

          WANTON HIRING, TRAINING AND SUPERVISION OF
          INCOMPETENT DEBT COLLECTORS AND AGENTS

146. Defendant Persolve Legal's collectors and agents are allowed and

      encouraged to break state law in order to collect debts.

147. This includes all of the violations of the law described in this Complaint.

148. Defendant Persolve Legal is aware of the wrongful conduct of its collectors

      and agents.

149. Defendant Persolve Legal wantonly hired, trained, retained, or supervised

      incompetent debt collectors and agents, who were allowed or encouraged to

      violate the law as was done to Plaintiff, and Defendant Persolve Legal is

      thereby responsible to the Plaintiff for the wrongs committed against Plaintiff

      and the damages suffered by Plaintiff.

150. Plaintiff does not, without discovery, know the details of the incompetent

      hiring, training, and supervision of debt collectors and agents but it is reasonable

                                            30
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 38 of 61




      to infer this as there is no other explanation for how a large debt buying

      company, with countless compliance employees and lawyers, could possibly

      allow the wrongful conduct alleged, unless this was part of a well orchestrated

      design and plan of wantonly allowing incompetent collectors and agents to run

      wild and damage Plaintiff while Defendant Persolve Legal sat back to reap

      the rewards of the wrongful conduct it had sowed. The details of this will come

      out in discovery.

151. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                        COUNT XI.

           INTENTIONAL HIRING, TRAINING, AND
SUPERVISION OF INCOMPETENT DEBT COLLECTORS AND AGENTS

152. Defendant Persolve Legal's collectors and agents are allowed and

      encouraged to break state law in order to collect debts.

153. This includes all of the violations of the law described in this Complaint.

154. Defendant Persolve Legal is aware of the wrongful conduct of its collectors

      and agents.

                                            31
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 39 of 61




155. Defendant Persolve Legal intentionally hired, trained, retained, or supervised

      incompetent debt collectors and agents, who were allowed or encouraged to

      violate the law as was done to Plaintiff, and Defendant Persolve Legal is

      thereby responsible to the Plaintiff for the wrongs committed against Plaintiff

      and the damages suffered by Plaintiff.

156. Plaintiff does not, without discovery, know the details of the incompetent

      hiring, training, and supervision of debt collectors and agents but it is reasonable

      to infer this as there is no other explanation for how a large debt buying

      company, with countless compliance employees and lawyers, could possibly

      allow the wrongful conduct alleged, unless this was part of an intentional well

      orchestrated design and plan of allowing incompetent collectors and agents to

      run wild and damage Plaintiff while Defendant Persolve Legal sat back to

      reap the rewards of the wrongful conduct it had sowed. The details of this will

      come out in discovery.

157. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.




                                            32
                                    DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 40 of 61




                                   COUNT XII.

                              WANTON CONDUCT

158. Defendant Persolve Legal had a duty, and assumed a duty, to treat Plaintiff

      fairly and with reasonable care.

159. Defendant Persolve Legal had a duty, and assumed a duty, to not

      unreasonably cause harm to Plaintiff.

160. Defendant Persolve Legal acted with malice, wantonness, recklessness,

      and/or intentional conduct in its dealings with and about Plaintiff as set forth

      in this Complaint.

161. Defendant Persolve Legal violated all of the duties Defendant Persolve

      Legal had and such violations were made intentionally, willfully, recklessly,

      maliciously, and wantonly.

162. It was foreseeable, and Defendant Persolve Legal did in fact foresee it, the

      each and every action of Defendant Persolve Legal described in this

      Complaint would lead and did lead to the exact type of harm suffered by

      Plaintiff.

163. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional




                                         33
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 41 of 61




      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.



                                    COUNT XIII.

         MALICIOUS PROSECUTION AND ABUSE OF PROCESS

164. Defendant Persolve Legal instituted and continued prosecuting the lawsuit

      against Plaintiff with no reasonable basis to do so as Plaintiff did not owe

      Defendant Persolve Legal the debt sued upon.

165. Defendant Persolve Legal had no intention of pursuing its case to the point

      of putting on evidence as it always intended on dismissing the case if Plaintiff

      refused to pay – this is because Defendant Persolve Legal did not own the

      debt and Plaintiff did not owe the debt.

166. Defendant Persolve Legal continued to prosecute the case with no

      reasonable basis to do so as Plaintiff did not owe Defendant Persolve Legal

      the debt sued upon and Defendant Persolve Legal had malice in bringing and

      maintaining the lawsuit against Plaintiff.

167. Defendant Persolve Legal filed and used this case as a means of attempting

      to extort money out of Plaintiff or obtaining a default judgment against

      Plaintiff if Plaintiff did not answer the suit. While this failed, the attempt by

      Defendant Persolve Legal shows the malice against Plaintiff.



                                            34
                                     DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 42 of 61




168. The suit was brought for the improper purpose of collecting money that

      Persolve Legal was not entitled to collect but the lawsuit brought to extort

      money out of Plaintiff.

169. Defendant Persolve Legal instituted and continued prosecuting the lawsuit

      against Plaintiff with malice and with the design and plan that the lawsuit

      would result in an illegal judgment against the Plaintiff or would cause

      Plaintiff to pay Defendant Persolve Legal money on a non-existent debt.

170. The malicious plan of Defendant Persolve Legal included the knowledge

      that the fraudulent judgment would be devastating to Plaintiff’s credit report

      and credit scores and would lead to garnishments and/or seizures of property

      and the Defendant Persolve Legal tried to accomplish this by the Defendant

      Persolve Legal’s malicious and abusive actions.

171. Throughout the entire illegal lawsuit against Plaintiff, Defendant Persolve

      Legal knew at all times that there was no basis for the lawsuit and the intent

      and design of filing the lawsuit and continuing to prosecute the lawsuit was to

      extort money from the Plaintiff which Defendant Persolve Legal knew it

      was not entitled to receive.

172. Defendant Persolve Legal knew before and during the lawsuit that it had no

      probable cause to bring the lawsuit against Plaintiff.




                                         35
                                        DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 43 of 61




173. The litigation against Plaintiff filed by Defendant Persolve Legal eventually

      resulted in adjudication in favor of Plaintiff on October 28, 2020.

174. The illegal and improper actions of the Defendant Persolve Legal constitute

      malicious prosecution and this cause of action is supported by the allegations

      in this Complaint.

175. This is the pattern and practice of Defendant Persolve Legal – to file suits

      with no basis in an attempt to obtain default judgments against Alabama

      consumers or to obtain settlements from Alabama consumers who do not

      realize the bogus nature of the suit filed by Defendant Persolve Legal.

176. The conduct of the Defendant Persolve Legal has proximately caused

      Plaintiff past and future monetary loss, past and future damage to Plaintiff’s

      credit and credit worthiness, past and future mental distress and emotional

      anguish along with physical manifestations, and other damages that will be

      presented to the trier of fact.

                              PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment

be entered against each and every Defendant for all damages allowable (including

statutory, actual, compensatory, nominal and punitive), costs, expenses, attorney

fees, injunctive relief to prevent further violations, and for such other and further

relief as may be just and proper.



                                            36
                                  DOCUMENT 2
      Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 44 of 61




                                    Respectfully Submitted,

                                    /s/ John G. Watts
                                    John G. Watts (WAT056)
                                    M. Stan Herring (HER037)
                                    Watts & Herring, LLC
                                    The Kress Building
                                    301 19th Street North
                                    Birmingham, Alabama 35203
                                    (205) 879-2447
                                    (888) 522-7167 facsimile
                                    john@wattsherring.com
                                    stan@wattsherring.com
                                    Attorneys for Plaintiff



                PLAINTIFF DEMANDS A TRIAL BY JURY




Serve defendants via certified mail at the following address:


Persolve Legal Group, LLP
c/o Corporation Service Company
251 Little Falls Dr.
Wilmington, DE 19808

Persolve, LLC
c/o Corporation Service Company, Inc.
641 South Lawrence St.
Montgomery, AL 36104

Persolve Recoveries, LLC
c/o Corporation Service Company
251 Little Falls Dr.
Wilmington, DE 19808



                                        37
            Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 45 of 61


                                       AlaFile E-Notice




                                                                         61-CV-2021-900099.00


To: JOHN GRIFFIN WATTS
    john@wattsherring.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                     AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                                  61-CV-2021-900099.00

                      The following complaint was FILED on 3/30/2021 7:08:32 PM




     Notice Date:    3/30/2021 7:08:32 PM




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35161

                                                                                   256-761-2102
                                                                         brian.york@alacourt.gov
           Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 46 of 61


                                      AlaFile E-Notice




                                                                        61-CV-2021-900099.00


To: PERSOLVE LEGAL GROUP, LLP
    C/O CORPORATION SVC COMP
    251 LITTLE FALLS DR.
    WILMINGTON, DE, 19808




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                                 61-CV-2021-900099.00

                     The following complaint was FILED on 3/30/2021 7:08:32 PM




    Notice Date:    3/30/2021 7:08:32 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35161

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 47 of 61


                                      AlaFile E-Notice




                                                                        61-CV-2021-900099.00


To: PERSOLVE, LLC
    C/O CORPORATION SV CO INC
    641 SOUTH LAWRENCE ST.
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                                 61-CV-2021-900099.00

                     The following complaint was FILED on 3/30/2021 7:08:32 PM




    Notice Date:    3/30/2021 7:08:32 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35161

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
           Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 48 of 61


                                      AlaFile E-Notice




                                                                        61-CV-2021-900099.00


To: PERSOLVE RECOVERIES, LLC
    C/O CORPORATION SV CO
    251 LITTLE FALLS DR.
    WILMINGTON, DE, 19808




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                    AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                                 61-CV-2021-900099.00

                     The following complaint was FILED on 3/30/2021 7:08:32 PM




    Notice Date:    3/30/2021 7:08:32 PM




                                                                             BRIAN YORK
                                                                    CIRCUIT COURT CLERK
                                                              TALLADEGA COUNTY, ALABAMA
                                                                             P O BOX 6137
                                                                     TALLADEGA, AL, 35161

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                   Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 49 of 61

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      61-CV-2021-900099.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                               IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                                 AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
  NOTICE TO:        PERSOLVE LEGAL GROUP, LLP, C/O CORPORATION SVC COMP 251 LITTLE FALLS DR., WILMINGTON, DE 19808

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JOHN GRIFFIN WATTS                                                                             ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 301 19th Street North, BIRMINGHAM, AL 35203                                                                       .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of AUTUMN GREEN
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                03/30/2021                                    /s/ BRIAN YORK                By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ JOHN GRIFFIN WATTS
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                   Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 50 of 61

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      61-CV-2021-900099.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                               IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                                 AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
  NOTICE TO:        PERSOLVE, LLC, C/O CORPORATION SV CO INC 641 SOUTH LAWRENCE ST., MONTGOMERY, AL 36104

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JOHN GRIFFIN WATTS                                                                             ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 301 19th Street North, BIRMINGHAM, AL 35203                                                                       .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of AUTUMN GREEN
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                03/30/2021                                    /s/ BRIAN YORK                By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ JOHN GRIFFIN WATTS
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                   Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 51 of 61

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      61-CV-2021-900099.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                               IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                                 AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
  NOTICE TO:        PERSOLVE RECOVERIES, LLC, C/O CORPORATION SV CO 251 LITTLE FALLS DR., WILMINGTON, DE 19808

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JOHN GRIFFIN WATTS                                                                             ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 301 19th Street North, BIRMINGHAM, AL 35203                                                                       .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of AUTUMN GREEN
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                03/30/2021                                    /s/ BRIAN YORK                By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ JOHN GRIFFIN WATTS
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                    (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                                                      DOCUMENT 55
                                                      DOCUMENT

           Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 52 of 61



                  &
                                      NOTICE TO CLERK
                                REQUIREMENTS FOR COMPLETING SERVICE BY
                                   CERTIFIED MAIL OR FIRST CLASS MAIL
V4x\U\5



                         IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA
                           AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL


                                                                                                                                61 -CV-2021 -900099,00

To:   CLERK TALLADEGA
      clerk.talladega@alacourt.gov




TOTAL POSTAGE PAID: $26.55


Parties to be served by Certified Mail * Return Receipt Requested

PERSOLVE LEGAL GROUP, LLP                                                                                                       Postage: $8.85
C/O CORPORATION SVC COMP
251 LITTLE FALLS DR.                                                                                   U.S. Postal Service ’
WILMINGTON, DE 19808                                                                                   CERTIFIED MAIL® RECEIPT
                                                                                             tr
                                                                                                       Domestic Mail Only
                                                                                             zr
PERSOLVE, LLC                                                                                m         For delivery Information, visit our website at www.usps.com'-.

C/O CORPORATION SV CO INC                                                                    o                  so -Bra                                                                       E            .I
641 SOUTH LAWRENCE ST.
                                                                                             -n   Cwttfledd Mail Fee
                                                                                                                 Fes                                    y/
                                                                                             ru
MONTGOMERY, AL 36104                                                        jgnj                  t
                                                                                                  Extra Services & Fees                   tax           Rptas/vmpdate)                             \
                                                                                                         Ftofum Ftooxipt (haitopy)
                                                                            m "J 9                                                              <

                                                                            m E 9                        FWtun Receipt (tactronlc)          I       *
PERSOLVE RECOVERIES, LLC                                                                                Cwtffita Mail Reamed Mwyl V,                                     -1
                                                                           a
                                                                                             £        Q Mid Slgnstae Requeod
C/O CORPORATION SV CO                                                      ji        Cwi              0Adult Signature FteotfcteO

251 LITTLE FALLS DR.                                                   U   ru
                                                                                     $       LG
                                                                                                  Postage,                  “                       rr
                                                                                     Exfr. 3T £
WILMINGTON, DE 19808                                   m
                                                                                     a< ru ibtsr Postage and
                                                                                                         md Feos
                                                                                                             Fee-i
                                                       rr
                                                       m
                                                                                         r        «
                                                       m       Eg a<m                                     7tx

                                                       a
                                                                                     D' a U                          •We
Parties to be served by Certified Mail - Restricted                           Post
                                                                   Certt LT) ’PoHli               C                                                                      liftte faiid) -
                                                                   -       ZT
                                                      ru                                                                                                                                5
                                                                Extrs
                                                                                                  PS Form 3800. Ap-rl                15                        --y.       3 ee Reiver?, e for instnictlo n «
                                                      a                          •
                                                      o                r a » 5>                   ,              f                         x\~                                                 ,
Parties to be served by First Class Mail              Q
                                                                   <S
                                                                   f
                                                               Post
                                                      Ul
                                                      ZT
                                                      ru       Tota. .                     Ap ;i' 20 I 5
                                                                                Trni~Tnn"-iTBirv,                       ;


                                                      Q        t
                                                      ru
                                                      a


                                                           r
 I                                                     DOCUMENT 6
                                                       DOCUMENT
                               1
 I
                     Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 53 of 61

                                                                                                                                 i
     SENDER: COMPLETE THIS SECTIO                                                                                            _l


                                             N                COMPLfiTE TH/S SeCTION ON
                                                                                              DBLIVEfly

        Comply Kerns 1,2, and 3.                                       2Er rT?         T
                                                                                             \ <***1        1,   r- k

        Pitt yourname and addressonthe re
                                                  verse                                        «-         Q Agent
       so that we can return the cad to yo
                                             u.
                                                              £                                                                  I
                                                                                                            Addressee
     I Attach this card to the back of th                     B, R                                                           -I
                                          e mallpiece,
       or on the front if space pamlts.
 T MeteAddressed                                                 . M   1 _ t'1/(-.!. ' . , I. L»
                                                                   [k f'                         i
                                         4                    D. teu^atailMtailteni 11 in
     ftrSolw liMl Gw? 111                                        If YES, enter deliver address bekw.

     qo Corco (W                                    Qy                                                                       I
                                                                                      ’V                /e*o                 I
     ASl LnHt. FatlsTr.                                                                V ;<
                                                                                                       / 5*                  I
     LP<ll'm4‘fon1'be                                                                                       "a
                                                                                                                             i


                    J                    IW                                                                 B «*
                                                                                                            H    l J.    .

                                                            3. Sewiceiype
                                                                                              QftWtoi
       9590940254079189834484                               MuttSignature
                                                           i[MS^IMcledM«y
                                                           pitMUM
                                                                                              QMM
                                                                                              ftegstwed
          9590940254079189834484
                                                             Colteot on Oeftrery
                                                                                              OWmHK^tai

             ?oeo SHsg pood se^g aa&b
                                                                        IR&MMety                Restricted Detertry

; PSForni3811,July201SPSN7SW
                                                  M3                                       Domestic ReturnReceipt j     fl
            Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 54 of 61


                                      AlaFile E-Notice




                                                                           61-CV-2021-900099.00
                                                        Judge: WILLIAM E. HOLLINGSWORTH IV
To: WATTS JOHN GRIFFIN
    john@wattsherring.com




                            NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                     AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                                  61-CV-2021-900099.00

                            The following matter was served on 4/19/2021

                               D001 PERSOLVE LEGAL GROUP, LLP
                                         Corresponding To
                                         CERTIFIED MAIL




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35161

                                                                                     256-761-2102
                                                                           brian.york@alacourt.gov
          Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 55 of 61


                                   AlaFile E-Notice




                                                                        61-CV-2021-900099.00
                                                     Judge: WILLIAM E. HOLLINGSWORTH IV
To: HERRING MYLES STANLEY JR.
    stan@wattsherring.com




                        NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                  AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                               61-CV-2021-900099.00

                         The following matter was served on 4/19/2021

                            D001 PERSOLVE LEGAL GROUP, LLP
                                      Corresponding To
                                      CERTIFIED MAIL




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35161

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                                   D OCUMEN 8
                                                   DOCUMENT
                       MM                                  T8
                 Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 56 of 61
  I
  jSENDER: CO
                     MPLETE THIS S
                                   E   CTION                                                                                                  I

                                                               COMPLETE T
      I Complete ta                                                         HIS SECTION                                                       1
                                                                                                 ON DELIVERY
                      sU, aid 3.
      i PM^an                                             II                     H
                     mandW
                         ato                                                                1,



          SQMwecantt               onltem                            5   '• ; ' ?' ’                '       '* A ! "                      I
                          unh^idto^u,                     II                                                     J '



      I
                                                               X                                                 UAgert
                                                                                                                                          1


                                                          I'                                                                              '
   otCTiifetaiihpa                       8. RetW to f
                                                        n        DMtem
  Vwfe wtaed
                   cepffliite.
                                   J
                                     I
                                      |
                                                      M  f c n
               taQ^ ‘Sto&l •                 i U'^
                               ^Oby^ l                   c . <,%
  Persiiw.                             |D.fe(ite/3W              v
                                                                                 SSwiO
 C|o to< POrtH                            ILt          Il
                                                                                                               Tki


                             '                 Co
                                                       Il
                                                       II
                                                                   ' .                                      1 '",i1, 1 5H
 As i Litet P                                                               *’A
                                                                              v /s\\
              alish.                                                                                    /'x^l
VJi\fwn£jAt                                                                         o
                           r\'be                                            ' * k      11                        Si
                                                                                                                Sw
                                                                                                                “ta
                                                                                                                o»
                                                                                                                MI

      9590940254079189834460                           3. Satolfiie
                                                       iQMutStyite                                Qftw
                                                                                                  ORft^sItf
                                                                                                                rt««'


          95909402 54                                 WfettB                                                                          I
                         079188 8344
                                         60           nvwMMtte                                                              'l
1 We ta
        to (TraiBfer t
                                                              M
                                                      \uGcfccionDefiv       OMty
                       an semm                                       ay                          QWtan
                             Mi-',-...                                                                                            I
  ?nso ohoo 0
MMM
    W02
              000 sooo M                                           *ai                                          CotMta*           I


         SS3X                                                                                                 iWrmficn
PS Forffl 3811 , M               ZZX£
                                               X      f                                            MMNta
                                                                                                                              i


                     y 201 5 PSN W-O                                                                                  y
                                    OO-M                                                                                      i




                                                                                             tas^MB
                                                                                                   e                 nipt <
                                                                                                        -
            Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 57 of 61


                                      AlaFile E-Notice




                                                                           61-CV-2021-900099.00
                                                        Judge: WILLIAM E. HOLLINGSWORTH IV
To: WATTS JOHN GRIFFIN
    john@wattsherring.com




                            NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                     AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                                  61-CV-2021-900099.00

                            The following matter was served on 4/19/2021

                                D003 PERSOLVE RECOVERIES, LLC
                                         Corresponding To
                                         CERTIFIED MAIL




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35161

                                                                                     256-761-2102
                                                                           brian.york@alacourt.gov
          Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 58 of 61


                                   AlaFile E-Notice




                                                                        61-CV-2021-900099.00
                                                     Judge: WILLIAM E. HOLLINGSWORTH IV
To: HERRING MYLES STANLEY JR.
    stan@wattsherring.com




                        NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                  AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                               61-CV-2021-900099.00

                         The following matter was served on 4/19/2021

                             D003 PERSOLVE RECOVERIES, LLC
                                      Corresponding To
                                      CERTIFIED MAIL




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35161

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
                                           DO CUMENT 10
                                           DOCUMENT
                 Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 59 of 61



  SENDER; COMPLETE THIS SECTION                      COMPLETE THIS SECTION ON DELIVER
                                                                                                                      1


                                                                                     Y
  I Complete Items 1,2, and 3.                                                                                        J
                                                 I
 i Printyour name and address on the reverse                                                       Eifepi i
   so that we can return the card to you.
                                                                                                   Addressee .
 i ABachttfecaidtothebaokofthemallplec               B. Received by fWedName)
                                           e,                                                  C. Date of Delivery |
    oronthefrontif space permits,               I                                              WA !
                                                     0. tedeSvwy atadiftarttaiillBiil?
                                                        IfHWdeivayadtabelow;
 *vSoNi ,11c                                                                                         sS I
 qo CbrportHrionSiiCj. Ik                                                                            ZB
                                                                                                     cl
                                                                                                                      I

 tcHl S'UmMSV                                                                                        OXI

 IWMUhOifi                                                                                           A(fl

                                                                                                     Ou
             3           J 3ip|oi|                                                                   BI

                                                 3. Sato Type                           CIPfaity

    9590940254079189834477                       Q MultSIgoata
                                                 nMKS^ResHMhtaiy
                                                 OMedlW
                                                                                        fteglsta
                                                                                        nRagitte
                                                                                             Mra
      9590 M2 5407 9189 8344 77                 j/MedMaSfe^                             ORetum           fci
                                                 rateton Dellray
                                                 ^^aiDcSveryRe^edD^Btoy                          nCuMkn1* I
        7DSD 2M50 OODO JSbO 3313‘                         "M                      '              nConMn |
                                                           ail ReetrlciedOtfWfy              tattled Wray         i

; PS Fowl 3811. July2015P8N75M«3
                                                                                      Domestic Return Receipt o
                                                                                         .           ,           r
            Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 60 of 61


                                      AlaFile E-Notice




                                                                           61-CV-2021-900099.00
                                                        Judge: WILLIAM E. HOLLINGSWORTH IV
To: WATTS JOHN GRIFFIN
    john@wattsherring.com




                            NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                     AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                                  61-CV-2021-900099.00

                            The following matter was served on 4/19/2021

                                       D002 PERSOLVE, LLC
                                         Corresponding To
                                         CERTIFIED MAIL




                                                                              BRIAN YORK
                                                                     CIRCUIT COURT CLERK
                                                               TALLADEGA COUNTY, ALABAMA
                                                                              P O BOX 6137
                                                                      TALLADEGA, AL, 35161

                                                                                     256-761-2102
                                                                           brian.york@alacourt.gov
          Case 1:21-cv-00674-ACA Document 1-1 Filed 05/13/21 Page 61 of 61


                                   AlaFile E-Notice




                                                                        61-CV-2021-900099.00
                                                     Judge: WILLIAM E. HOLLINGSWORTH IV
To: HERRING MYLES STANLEY JR.
    stan@wattsherring.com




                        NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF TALLADEGA COUNTY, ALABAMA

                  AUTUMN GREEN V. PERSOLVE LEGAL GROUP, LLP ET AL
                               61-CV-2021-900099.00

                         The following matter was served on 4/19/2021

                                    D002 PERSOLVE, LLC
                                      Corresponding To
                                      CERTIFIED MAIL




                                                                           BRIAN YORK
                                                                  CIRCUIT COURT CLERK
                                                            TALLADEGA COUNTY, ALABAMA
                                                                           P O BOX 6137
                                                                   TALLADEGA, AL, 35161

                                                                                  256-761-2102
                                                                        brian.york@alacourt.gov
